

EXHIBIT 10.7




UPDATED PAYMENT SCHEDULE 
WITS BASIN PRECIOUS MINERALS
AND SELLERS


25 January 2008


The following updated payment schedule concerns the Equity and Asset Heads of
Agreement between the sellers on document control number 260018_6 dated 4 May
2007 and China Global Mining Resources, a British Virgin Islands registered
company or, at its sole election, Wits Basin Precious Minerals, Inc. a Minnesota
Corporation.


It is hereby agreed at a meeting held at the Marriott Hotel in Zurich,
Switzerland, on January 24th and January 25th 2008 that the following amount of
funding would be made available in relation to the above named project.


The total agreed purchase price for the project is Six Hundred Twenty Million
RMB Dollars (CNY$620,000,000{RMB}). Schedule of payments: Within 30 days of
verification of the permit of Xiao Nan Shan Mining Co. Ltd. 25% of the total
purchase price will be made available, 50% of the total purchase price will be
made available within 30 days of verification of the permit for the additional
reserves contiguous to the Xiao Nan Shan mine and the final 25% of the purchase
price will be made available within 30 days of verification of the permit for
Maanshan Zhaoyuan Mining Co. Ltd.


The agreed total amount of capital injection into the projects is Sixty Nine
Million US Dollars ($69,000,000). It is anticipated that this capital injection
will be implemented over the next six (6) quarters i.e. eighteen (18) months.


The purchaser acknowledges that to implement stages 2 and 3 of the purchase a
deposit of Ten Million US Dollars ($10,000,000) will be made available to the
seller. These funds will be advised to the seller and transacted through the
buyer's project management company in Switzerland. (Proof of the availability of
asset will be made available to the seller week commencing February 4, 2008). A
special purpose corporate vehicle will be formed by the project management
company for the buyer to assist in receipt of the asset.


Agreed and ratified:
         
China Global Mining Resources
By:
/s/ William B. Green
 
It’s:
             
Wits Basin Precious Minerals
By:
/s/ Stephen D. King
 
It’s:  
CEO
           
Sellers
By:
/s/ Lu Ben-Zhao
 
It’s:
owner
     
Witness:
   


 
 

--------------------------------------------------------------------------------

 
 